PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,881,408
Issue Date: 5 Jan 2021
Application No. 15/074,045
Filing or 371(c) Date: 18 Mar 2016
For: INTERLOCK ASSEMBLY FOR REPLACEABLE LOADING UNITS

:
:   REDETERMINATION OF PATENT
:   TERM ADJUSTMENT
:	
:
:


This is a decision on patentee’s “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT” filed April 5, 2021, requesting the Office adjust the patent term adjustment (PTA) from 1075 days to 1092 days.  

The Office has re-determined the PTA to be 1091 days. 

This redetermination of patent term adjustment is NOT the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History
	
On January 5, 2021, this patent issued with a PTA of 1075 days. On April 5, 2021, patentee filed the present request for redetermination of patent term adjustment seeking 1092 days of patent term adjustment. In addition, patentee submitted a request for one month extension of time and a $220 extension of time fee.


Decision

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 1075 days based on the following: 

A period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) of 433 days;
A period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) of 389 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) of 270 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay of 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) as 17 days.

433 days of A Delay + 389 days of B Delay + 270 days of C Delay - 0 days of Overlap - 17 days of Applicant Delay = 1075 days.

In the present Request, patentee solely disputes the determination of 17 days of applicant delay. In particular, patentee disagrees with the period of reduction of 16 days of applicant delay for the filing of an IDS on September 14, 2020, after the mailing of the Notice of Allowance. Patentee also disagrees with the assessment of 1 days of applicant delay for failure to file a timely compliant appeal brief. Patentee asserts the Office assessed these periods of reduction in error and requests the Office remove the 17 days of applicant delay. These change would result in a period of applicant delay of 0 days and PTA of 1092 days (433 days of A Delay + 389 days of B Delay + 270 days of C Delay - 0 day of Overlap - 0 days of Applicant Delay). 

As further discussed below, the Office finds the period of applicant delay is 1 days. Therefore, the correct PTA is 1091 days (433 days of A Delay + 389 days of B Delay + 270 days of C Delay - 0 days of Overlap – 1 days of Applicant Delay).


“A” Delay
 
Patentee and the Office agree the amount of “A” delay is 433 days.  


“B” Delay
  
Patentee and the Office agree about the amount of “B” delay is 389 days. 


“C” Delay

Patentee and the Office agree that the amount of “C” delay under 37 CFR 1.703(e) is 270 days.  


Overlap
 
Patentee and the Office agree there are no overlapping days between the “A” delay and “B” delay periods. 

Applicant Delay

Patentee disputes the Office’s prior determination of 17 days of applicant delay. Patentee avers the correct amount of applicant delay is 0 days. Patentee requests the removal of the period of reduction of 16 days for the submission of an IDS on September 14, 2020, after the mailing of the Notice of Allowance. Patentee maintains the IDS filed on September 14, 2020, included a proper statement under 37 CFR 1.704(d), and therefore, is not a basis for reduction of PTA.

Additionally, patentee asserts the Office erroneously assessed 1 days of applicant delay for failure to file a timely compliant appeal brief. On petition, patentee argues:

          Moreover, the Office assessed 1 day of Applicant delay between the filing of a Notice of Appeal and the filing of an Appeal Brief. Applicant respectfully submits that the Office erred in assessing the 1 day of Applicant delay. Specifically, an Appeal Brief was filed April 23, 2019 within two months of the filing of the Notice of Appeal Brief complying with 37 C.F.R. § 41.37. A Notice of Defective Appeal Brief dated May 10, 2019, requesting a correction to the defecting within 30 days. A Corrected Appeal Brief was filed June 7, 2019, within 30 days of the mailing of the Notice of Defective Appeal Brief.

          Applicant complied with rules 37 C.F.R. § 41.37, thus, the reduction of 1 day assessed by the Office in view of the filing of the Appeal Brief is improper.
 
Request, 04/05/21, p. 3 (footnotes omitted).

The Office has recalculated the number of days of applicant delay as part of the Office’s redetermination of the PTA and found the amount of applicant delay is 1 day. 

Applicant delay includes the following period:

1 days under 37 CFR 1.704(c)(11) for the period beginning on June 7, 2019, (day after the date three months from the date on which the notice of appeal to the Patent Trial and Appeal Board was filed) and ending on June 7, 2019 (date the appeal brief in compliance with 37 CFR 41.37 was filed). 

The Office concurs with patentee to the extent that the submission of the IDS on September 14, 2020, is not a basis for reduction of the PTA under 37 CFR 1.704(c)(10). It is undisputed that applicant submitted an IDS on September 14, 2020, after the mailing of the Notice of Allowance on August 17, 2020; however, the IDS was accompanied by a statement under 37 CFR 1.704(d).  Accordingly, the period of reduction of 16 days is unwarranted and will be removed. 

With regard to the assessment of 1 days of applicant delay, section 2732 of the Manual of Patent Examining Procedure (MPEP) provides the following guidance as to the reduction of patent term adjustment due to failure to file a timely compliant appeal brief.

Effective for applications in which a notice of appeal was filed on or after September 17, 2012, 37 CFR 1.704(c)(11) establishes that failure to file an appeal brief in compliance with 37 CFR 41.37 within three months from the date on which a notice of appeal to the Patent Trial and Appeal Board was filed under 35 U.S.C. 134 and 37 CFR 41.31 is a circumstance that constitutes a failure to engage in reasonable efforts to conclude processing or examination of the application. It is noted that although the appeal brief is due within two months of the filing of the notice of appeal under 37 CFR 41.37, 37 CFR 1.704(c)(11) provides three months before any patent term adjustment under 37 CFR 1.703 will be reduced for the late submission of an appeal brief. If applicant files a non-compliant appeal brief and thereafter files a compliant appeal brief, the period of time from the filing of a non-compliant appeal brief to the filing of the compliant appeal brief will not be considered a failure to engage in reasonable efforts to conclude processing or examination of the application under 37 CFR 1.704(c)(8). However, if the compliant appeal brief is filed more than three months from the date on which the notice of appeal was filed, the provisions of 37 CFR 1.704(c)(11) may result in reduction of any patent term adjustment under 37 CFR 1.703. 37 CFR 1.704(c)(11) provides that the period of adjustment set forth in 37 CFR 1.703 shall be reduced by the number of days, if any, beginning on the day after the date three months from the date on which the notice of appeal to the Patent Trial and Appeal Board was filed and ending on the date an appeal brief in compliance with 37 CFR 41.37 or a request for continued examination in compliance with 37 CFR 1.114 was filed.

Emphasis added.

The Office has considered patentee’s argument in support of the removal of 1 date of applicant delay for the filing of the appeal brief on June 7, 2019; however, the Office does not find it persuasive. 37 CFR 1.704(11) explicitly states a period of reduction will be assessed for applicant delay in failing to file an appeal brief in compliance with § 41.37 within three months from the date on which the notice of appeal was filed. The fact that applicant filed a compliant brief within 30 days of the Notice of Defective Appeal Brief is irrelevant in the determination of applicant delay under 37 CFR 1.704(c)(11). Applicant was required to file a compliant brief no later than June 6, 2019 (three months from the filing of the notice of appeal on March 6, 2019) to avoid accrual of applicant delay under 37 CFR 1.704(c)(11). Applicant did not file a compliant brief by June 6, 2019, but rather one day later on June 7, 2019. Therefore, applicant delay accrued on June 7, 2019, resulting in a period of reduction under 37 CFR 1.704(c)(11) of 1 day.

The assessment of 1 day of applicant delay under 37 CFR 1.704(c)(11) for the period beginning on June 7, 2019, (day after the date three months from the date on which the notice of appeal to the Patent Trial and Appeal Board was filed) and ending on June 7, 2019 (date an appeal brief in compliance with 37 CFR 41.37 was filed) will remain.

The Office finds applicant delay is 1 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

433 + 389 + 270 – 0 – 1 = 1091 days

Patentee’s Calculation:

433 + 389 + 270 – 0 – 0 = 1092 days


Conclusion

Patentee is entitled to PTA of 1091 days.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 433 + 389 + 270 – 0 – 1 = 1091 days.  

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 1091 days.

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction